Citation Nr: 0807900	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-38 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant had active duty from January 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  The appellant's depression pre-existed service.  

2.  The appellant's pre-existing depression did not undergo 
any increase in disability during service.  


CONCLUSION OF LAW

The criteria are not met for service connection for 
depression, including by way of aggravation of a pre-existing 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

In this case, the report of the appellant's pre-enlistment 
examination in July 1986 noted that she had been treated with 
prescription medication for depression for a year 
approximately one year previously.  On screening of that 
examination report during the appellant's first week of 
service it was noted that there were no suicide attempts or 
ideations; a psychiatric profile was not assigned.  In 
addition, numerous subsequent examiners have pointed to the 
appellant's history of treatment for depression prior to 
service.  Therefore, the Board finds that, because depression 
was noted at the time of service entry, supported by numerous 
other records, the presumption of soundness does not apply.  
The record clearly establishes that the appellant's 
depression pre-existed service.  

The law provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Further, the Court held in Hunt v. Derwinski, 1 Vet. App. 292 
(1991), that "during service of a preexisting injury or 
disease are not sufficient to be considered 'aggravation in 
service.'"  

The record shows that the appellant had problems adjusting to 
military service early in her period of service, and that, in 
April 1989 she reportedly had mood swings and depression.  
But there is no indication in the service medical records 
that any examiner considered her symptoms to be significant.  
Moreover, an examiner in June 1989 indicated that the 
appellant's prior depression had been in remission for 
5 years and that no mental health follow-up was indicated or 
planned.  Although she apparently experienced some anxiety in 
February 1991 in anticipation of her upcoming deployment, the 
examiner indicated she was fit for deployment and "OK for 
[termination of service] clearance also."  

A private social worker wrote in August 2004 that she had 
treated the appellant from early 1992 through the fall of 
1994 for depression caused by early childhood traumas; she 
stated that such traumas can interfere with daily functioning 
into adulthood.  However, on official reports of the 
appellant's performance during service from January 1987 to 
May 1989, she received the highest or near-highest marks; 
reports covering the period from May 1989 through March 1991 
reflect scores indicating that her job performance was at 
least satisfactory, if not exceptional.  Clearly, during 
service, the appellant's depression had little, if any, 
effect on her daily functioning.  

A VA psychiatric compensation examination was conducted in 
December 2004.  The appellant reported to the examiner that 
she developed depression during service, but was never 
suicidal.  She stated that she did not report her symptoms to 
get medication during service so as not to endanger her top 
secret clearance.  The examiner wrote that she said that a 
civilian psychiatrist had placed her on medication in 1991 
after her separation from service.  No records of that 
treatment have been received, however.  It was the VA 
examiner's impression that the onset of the appellant's 
depression was prior to service, with another episode during 
service with no treatment until she was out of the military.  
The examiner noted that the appellant's depression had gotten 
progressively worse over time.  She did not specifically 
comment on any increase in disability during service.  

Another VA compensation examination was conducted in August 
2007.  That examiner reviewed the entire record, including 
the service medical records, and examined the appellant.  He 
opined that the appellant's depression had not worsened 
during service, pointing to the fact that she was able to 
function during service without medication or ongoing 
therapy, whereas she received psychiatric treatment and took 
medication both before and after service.  

The record does not contain any suggestion or opinion by any 
examiner to the effect that the appellant's pre-existing 
depression increased in disability during service.  

On the basis of the above medical evidence, the Board finds 
that the very few notations regarding psychiatric 
symptomatology by examiners during service constituted at 
most temporary flare-ups of her pre-existing depression.  
There was no permanent increase in the appellant's 
pre-existing depression during service.  

Accordingly, the Board concludes that the appellant's 
depression that pre-existed service was not aggravated by 
service.  Therefore, the claim for service connection for 
depression must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim, and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  In 
addition, in March 2006, the appellant was specifically 
notified of the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as they apply to all five elements of a 
service connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

Because the required notice was provided before the adverse 
decision in August 2005, there was no error in the timing of 
the required notice.  Any error in the timing of the required 
Dingess notice was cured by the March 2006 letter and the 
subsequent adjudications in the supplemental statements of 
the case in June 2007 and November 2007.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded two VA compensation examinations, 
and VA and private treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

Service connection for depression is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


